Mr. Justice Miller
delivered the opinion of the court, reversing the decree of the circuit court.
The laws encouraging settlements upon the public lands aro so indulgent, and so numerous are these settlements, that the weight of the inference in favor of any claim of right on the part of a settler, whether legal or equitable, against the United States, growing out of the mere possession, is very slight, and a party claiming land, as against a patentee, on the ground of a superior equity, has cast upon him the necessity to make clear and satisfactory proof of his superior equity. In all completed' sales of the public land, besides the entry in the books of the local land-office, two other documents of superior probative force usually attend the sale, which together constitute the certificate of sale, — the first signed by the register giving a description of the land, the amount paid, and the name of the purchaser; the second signed by the receiver, which is a simple receipt for the price; and in the absence of a patent these documents must be produced to establish any claim of right.